Title: Tobias Lear to Clement Biddle, 16 September 1789
From: Lear, Tobias
To: Biddle, Clement


          
            Dear Sir,
            New York September 16th 1789
          
          The President has sent to Virginia a German who is to be a Gardener for him there.
          As he cannot speak the English Language and is unacquainted with the Country—I have paid his passage in the Stage to Philadelphia; and have written to Mr Inskeep—proprieter of the Stage there, to forward him from thence to Alexandria, and have informed him that the Amount of his Passage to the latter place would be paid by you upon his delivering this Letter—

which I request you to do & charge the same to the Ac[coun]t of the President of the United States. I am Dr Sir, with great esteem, Your Most Obt Servt
          
            Tobias Lear.
          
          
            P.S. The Man has a trunk which I presume will require to be paid for also.
          
        